Exhibit 10.6

 

AMENDMENT

 

THIS AMENDMENT is made as of February 13, 2006 and amends the Employment
Agreement dated as of November 11, 2000 (the “Employment Agreement”) between
DENDRITE INTERNATIONAL, INC. (“Dendrite”) and GARRY JOHNSON (“Employee”). Unless
defined in this Amendment, capitalized terms used in this Amendment will have
the meaning set forth in the Employment Agreement.

 

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management; and

 

WHEREAS, the Compensation Committee of the Board of Directors recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
of Control always exists and that such possibility, and the uncertainty it
may raise among management, may result in the departure or distraction of key
management personnel, to the detriment of the Company and its shareholders; and

 

WHEREAS, the Compensation Committee of the Board has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of key members of the Company’s management, including the Employee,
to their assigned duties without distraction in the face of potentially
disturbing circumstances arising from the possibility of any such Change of
Control;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

 

1.                                       The Employment Agreement is amended by
adding the following new Section 3A following the end of Section 3:

 

“3A. CHANGE IN CONTROL

 

(a)                                  Notwithstanding any other provision of this
Employment Agreement, the following severance payment only applies in the event
of a Change in Control. If Employee’s employment is terminated within one
(1) year following a Change in Control (i) by Dendrite for any reason other than
death, Cause, or Disability or (ii) by Employee for Good Reason, the Employee
shall be entitled to receive a lump sum severance payment equal to the sum of
twenty-four (24) months base salary (calculated at the highest base salary rate
in effect during the 12 month period preceding the termination of employment)
plus two (2) times the Employee’s target bonus. The severance payment to be paid
to Employee under this Section 3A is referred to as the “Change in Control
Severance Payment”. Employee’s Change In Control Severance Payment shall be paid
by Dendrite in cash not later than twenty (20) days after the effective date of
the termination of the Employee’s employment, subject to the receipt by Dendrite
of the separation agreement and general release as described in this Employment
Agreement and the expiration of the required

 

--------------------------------------------------------------------------------


 

seven day waiting period. No interest shall accrue or be payable on or with
respect to any Change in Control Severance Payment, except only as otherwise
expressly set forth in this Amendment. In the event of a termination of
Employee’s employment described in this Section 3A, Employee shall be provided
continued “COBRA” coverage pursuant to Sections 601 et seq. of ERISA (or
COBRA-like coverage, if COBRA does not or would no longer apply) under
Dendrite’s group medical and dental plans for the twenty-four (24) month period
commencing on the date of termination of employment. During the period in which
Employee receives such coverage, Employee’s cost of coverage shall be the same
as the amount paid by employees of Dendrite for the same coverage under
Dendrite’s group health and dental plans. Notwithstanding the foregoing, in the
event Employee becomes re-employed with another employer, the payment of COBRA
coverage by Dendrite as described above shall cease (even if the Employee is
entitled under COBRA to continue to participate in Dendrite’s group medical and
dental plans).

 

If Employee’s employment is terminated by Dendrite as described in this
Section 3A, in addition to the above Change in Control Severance Payment,
Employee will be entitled also to receive Employee’s target bonus for the year
in which employment is so terminated, assuming such bonus has not previously
been paid, which will be pro-rated to reflect the percentage of days of the year
during which Employee performed services for Dendrite and which shall also be
considered to be a Change in Control Severance Payment.

 

In the event of a Change in Control all stock options and restricted stock or
other outstanding equity awards granted to Employee by Dendrite will immediately
vest and all contractual sale conditions will be lifted.

 

In the event Employee is entitled to the Change in Control Severance Payment as
set forth in this Section 3A, Employee shall not be entitled to any other
severance payments from Dendrite, under this Employment Agreement or otherwise.

 

(b)                                 The making of any Change in Control
Severance Payment under this Employment Agreement is conditioned upon the
signing of a general release in form and substance satisfactory to Dendrite
under which Employee releases Dendrite and its affiliates together with their
respective officers, directors, shareholders, employees, agents and successors
and assigns from any and all claims Employee may have against them. Nothing
herein shall affect any of the Employee’s obligations or Dendrite’s rights under
this Employment Agreement.

 

(c)                                  Notwithstanding anything else herein to the
contrary, in the event that the Company’s certified public accountants (or
another certified public accounting firm, if the Company’s certified public
accountants may not provide such service due to independence or other
considerations) (the “Accountants”) determine that any actual or potential
payment or distribution by the Company to or for the benefit of the Employee
(whether paid, payable, distributed or distributable to the Employee, whether
under this Agreement or otherwise) (a “Payment”) would likely subject the
Employee to the imposition of an excise tax under Section 4999 of the Code (or
any similar successor provision) (“Section 4999”), then the Compensation
Committee of the Company’s Board of Directors, in its sole discretion,
may determine and agree to, but need not,

 

--------------------------------------------------------------------------------


 

(1)                                  reduce (but not below zero) the Change in
Control Severance Payment to the Reduced Amount. For this purpose, the “Reduced
Amount” shall be an amount which is designed and calculated to maximize the
Change in Control Severance Payment without causing any Payment to be subject to
the excise tax under Section 4999;  or

 

(2)                                  pay to the Employee an amount (the “Tax
Gross-Up Payment”), to be calculated by the Accountants, designed and calculated
to fully negate the tax impact of any excise tax imposed (or to be imposed) upon
the Employee as a result of Section 4999. Any such Tax Gross-Up Payment will
take into account the federal, state and local income, employment and excise tax
consequences of the Tax Gross-Up Payment, including the additional impact of
Section 4999 on the Tax Gross-Up Payment itself.”

 

2.                                       Notwithstanding anything in this
Amendment or in the Employment Agreement to the contrary, any severance payment
under the Employment Agreement may be delayed, for no more than six (6) months
following termination of employment, pursuant to Section 409A of the Internal
Revenue Code (the “Code”), and, to the extent any delay in severance payment is
attributable to Code Section 409A, interest on such severance payment shall
accrue from the date otherwise scheduled for such payment under the terms of
this Employment Agreement until the date of actual payment at an annual rate of
six percent (6%).

 

3.                                       For purposes of this Section 3A of the
Employment Agreement, “target bonus” means the annual target bonus established
for the Employee for the fiscal year in which the Employee’s employment
terminates, or if the annual target bonus has not been established for the
Employee for such fiscal year, then the annual target bonus for the prior fiscal
year shall be used; provided that, in connection with a Change in Control
Severance Payment, in no event shall target bonus be less than the annual target
bonus most recently established for the Employee prior to the occurrence of the
Change in Control.

 

4.                                       Certain capitalized terms used herein
are defined in Appendix A attached hereto.

 

5.                                       Except as expressly modified by this
Amendment, all of the terms and conditions of the Employment Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

CHRISTINE PELLIZZARI

 

 

Name:

Christine Pellizzari

 

Title:

Senior Vice President, General Counsel
and Secretary

 

 

 

GARRY JOHNSON

 

 

Garry Johnson

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

1.                                       “Change in Control” shall mean the
occurrence of any one of the following events:

 

(i)                                     any “person” (as such term is defined in
Section 3(a) (9) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Sections 13(d) (3) and 14 (d) (2) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Dendrite
representing 33-1/3% or more of the combined voting power of Dendrite’s then
outstanding securities eligible to vote for the election of the Board (the
“Dendrite Voting Securities”); provided, however, that the event described in
this paragraph (i) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by Dendrite or any subsidiary, (B) by any
employee benefit plan sponsored or maintained by Dendrite or any subsidiary,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, (D) pursuant to a Non—Control Transaction (as defined in
paragraph (iii)), or (E) a transaction (other than one described in (iii) below)
in which Dendrite Voting Securities are acquired from Dendrite, if a majority of
the Incumbent Board (as defined below) approves a resolution providing expressly
that the acquisition pursuant to this clause (E) does not constitute a Change in
Control under this paragraph (i);

 

(ii)                                  individuals who, on the effective date of
this Agreement, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two—thirds of the
directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of Dendrite in which such person is named as a
nominee for director, without objection to such nomination) shall be considered
a member of the Incumbent Board; provided, however, that no individual initially
elected or nominated as a director of Dendrite as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be a member of the Incumbent Board;

 

(iii)                               the shareholders of Dendrite approve a
merger, consolidation, share exchange or similar form of corporate
reorganization of Dendrite or any such type of transaction involving Dendrite or
any of its subsidiaries (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 50% of the total
voting power of the publicly traded corporation resulting from such Business
Combination (including, without limitation, any corporation which directly or
indirectly has beneficial ownership of 100% of Dendrite Voting Securities or all
or substantially all of the assets of Dendrite and its subsidiaries) eligible to
elect directors of such corporation would be represented by shares that were
Dendrite Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or

 

--------------------------------------------------------------------------------


 

being converted) , and such voting power would be in substantially the same
proportion as the voting power of such Dendrite Voting Securities immediately
prior to the Business Combination, (B) no person (other than any publicly traded
holding company resulting from such Business Combination, any employee benefit
plan sponsored or maintained by Dendrite (or the corporation resulting from such
Business Combination), or any person which beneficially owned, immediately prior
to such Business Combination, directly or indirectly, 33-1/3% or more of
Dendrite Voting Securities (a “Dendrite 33-1/3% Stockholder”)) would become the
beneficial owner, directly or indirectly, of 33-1/3% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination and no Dendrite 33-1/3%
Stockholder would increase its percentage of such total voting power, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination would be members of the Incumbent Board
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (a “Non-Control Transaction”); or

 

(iv)                              the shareholders of Dendrite approve a plan of
complete liquidation or dissolution of Dendrite or the sale or disposition of
all or substantially all of Dendrite’s assets.

 

Notwithstanding the foregoing, a Change in Control of Dendrite shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 33-1/3% of Dendrite Voting Securities as a result of the acquisition of
Dendrite Voting Securities by Dendrite which, by reducing the number of Dendrite
Voting Securities outstanding, increases the percentage of shares beneficially
owned by such person; provided, that if a Change in Control of Dendrite would
occur as a result of such an acquisition by Dendrite (if not for the operation
of this sentence), and after Dendrite’s acquisition such person becomes the
beneficial. owner of additional Dendrite Voting Securities that increases the
percentage of outstanding Dendrite Voting Securities beneficially owned by such
Person then a Change in Control of Dendrite shall occur.

 

2.                                       “Cause” as used herein shall mean
(i) any gross misconduct on the part of Employee with respect to his duties
under this Agreement, (ii) the engaging by Employee in an indictable offense
which relates to Employee’s duties under this Agreement or which is likely to
have a material adverse effect on the business of Dendrite, (iii) the commission
by Employee of any willful or intentional act which injures in any material
respect or could reasonably be expected to injure in any material respect the
reputation, business or business relationships of Dendrite, including without
limitation, a breach of any of his covenants or agreements of this Agreement, or
(iv) the engaging by Employee through gross negligence in conduct which injures
materially or could reasonably be expected to injure materially the business or
reputation of Dendrite.

 

3.                                       “Good Reason” as used herein shall
mean, without Employee’s express written consent, concurrently with or within
one (1) year following a “Change in Control” (as defined above), the occurrence
of any of the following events which is not corrected within ten (10) days
following notice of such event given by Employee to Dendrite:

 

--------------------------------------------------------------------------------


 

(i)                                     the assignment to Employee of any duties
or responsibilities materially and adversely inconsistent with Employee’s
position (including any material diminution of such duties or responsibilities)
or a material and adverse change in Employee’s reporting responsibilities,
titles or offices with Dendrite;

 

(ii)                                  any material breach by Dendrite of this
Agreement with respect to the making of any compensation payments;

 

(iii)                               any requirement of Dendrite that Employee be
based anywhere other than in a thirty-five (35) mile radius of the Dendrite
office Employee is based in on the date of consummation of the Change in
Control;

 

(iv)                              the failure of Dendrite to continue in effect
any employee benefit plan, compensation plan, welfare benefit plan or fringe
benefit plan (such plans being referred to herein as “Welfare plans”) in which
Employee is participating as of the effective date of this Agreement (or as such
benefits and compensation may be increased from time to time) or the taking of
any action by Dendrite which would materially and adversely affect Employee’s
participation in or materially reduce Employee’s benefits under such Welfare
Plans (other than an across-the-board reduction of such benefits affecting
senior executives of Dendrite) unless (i) Employee is permitted to participate
in other plans providing Employee with substantially comparable benefits (at
substantially comparable cost with respect to the Welfare Plans), (ii) any such
Welfare Plan does not provide material benefits to Employee (determined in
relation to Employee’s compensation and benefits package), (iii) such failure or
action is taken at the direction of Employee or with his consent, or (iv) such
failure or action is required by law; or

 

(v)                                 the failure of Dendrite to obtain an
agreement from a successor employer to assume Dendrite’s obligations under this
Agreement in the event of a “Change in Control”.

 

Employee must notify Dendrite of any event constituting Good Reason within
ninety (90) days following Employee’s knowledge of its existence, it being
understood that Employee’s failure to do so shall deem such event not to
constitute Good Reason.

 

4.                                       “Disabled” as used herein shall have
the same meaning as that term, or such substantially equivalent term, has in any
group disability policy carried by Dendrite. If no such policy exists, the term
“Disabled” shall mean the occurrence of any physical or mental condition which
materially interferes with the performance of Employee’s customary duties in his
capacity as an employee where such disability has been in effect for a
consecutive six (6) month period (excluding permitted vacation time), the
existence of which is supported by credible medical evidence.

 

--------------------------------------------------------------------------------